 



Exhibit 10.41

     
(LINKBIT LOGO) [f38629f3862900.gif]
  Linkbit, Inc.
3180 De La Cruz Blvd., Suite 200
Santa Clara, CA 95054
Ph.: 1.408.969.9940,
Fax:1.408.273.6009
www.linkbit.com

LINKBIT INC. LIMITED LICENSE AGREEMENT
This LIMITED LICENSED MATERIALS LICENSE AGREEMENT represents a single document
(referred to as the “Agreement”), and is entered into on this 14th day of
December, 2007 (“Signing Date”), is entered into by and between Linkbit Inc. (
“Linkbit”), a California corporation having its principal place of business at
3180 De La Cruz Blvd., Suite 200 Santa Clara, California 95054 U.S.A., and
SonicWALL, Inc. ( “Licensee”), a California Company having its principal place
of business at 1143 Borregas Avenue, Sunnyvale, California 94089.
RECITALS
WHEREAS, Linkbit is a Communications Technology and Licensed Materials
Developer; and
WHEREAS, Linkbit is the owner of all rights, including intellectual property
rights, in and to the Licensed Materials (as such term is defined herein);
WHEREAS, “Licensee” desires to license said Licensed Materials for incorporation
into its products, Licensed Materials and service offerings; and
WHEREAS, Licensee is in need of certain and specific services offered by
Linkbit; and
WHEREAS, Licensor desires to license said Licensed Materials to Licensee on the
terms set forth herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt of which
is hereby acknowledged, Licensee and Linkbit covenant and agree as follows:
AGREEMENT
(Operative Terms)
1. DEFINITIONS. All defined terms in this Agreement not otherwise defined in
this Section shall have the meanings assigned to them in that part of this
Agreement in which they are defined, and shall apply throughout the entire
course of this document, including other Exhibits.
“Delivery Date” means the date that Linkbit delivers the Licensed Materials to
Licensee.
“Intellectual Property Rights” means all intellectual property rights, including
copyrights, patents, trademarks, trade secrets, and other proprietary rights
that are embodied in or used in connection with the Licensed Materials.
“Licensee Products” means all network security products, software and services
of Licensee now and hereafter offered by Licensee, directly or indirectly, to
distributors, resellers, OEM’s, systems integrators and end users.

- 1 -



--------------------------------------------------------------------------------



 



“Party” refers to Linkbit Inc. or Licensee individually, and “Parties” refers to
them collectively.
“Licensed Materials” means the materials described in Exhibit A hereto
including, without limitation, any and all source code and object code
encompassing the entirety of the code, associated schematic layout and bill of
materials, data, and executable files and associated firmware, digital signal
processing code, and driver code. The Licensed Materials contains copyrighted
material, trade secrets and other proprietary material of Linkbit.
“Technology” means any and all algorithms, concepts, data, designs,
developments, documentation, discoveries inventions, know-how, methods, object
code, procedures, programs, source code, and techniques.
2. LICENSE TO USE
          2.1 Terms and Conditions of Grant of License.
               (a) License Grant. Subject to the obligation to make complete
payment of the fees due hereunder, Linkbit hereby grants to Licensee, and
Licensee accepts from Linkbit, a world-wide, nonexclusive, non-assignable
(except as set forth in Section 9.9), perpetual , license (the “License”) to use
the Linkbit Licensed Materials, to create derivative works based upon the
Licensed Materials, to modify and enhance the Licensed Materials and to
manufacture or have manufactured, and license, sell, lease or otherwise use or
distribute directly or indirectly to distributors, resellers, OEM’s, systems
integrators and end users Licensee Products which incorporate all or part of the
Licensed Materials, it being expressly understood that such Licensee Products
may be incorporated into a solution offered by such distributors, resellers,
OEM’s, and system integrators to end users. Licensee may sublicense the object
code of Licensed Materials only as permitted in Section 2.1(b). Subject to the
licenses granted to Licensee herein, Linkbit shall retain all rights, title and
interests in the Licensed Materials and to all Linkbit trademarks. Linkbit
grants no other rights to Licensee for Licensed Materials under this Agreement.
Failure to make complete payment of the fees due under the terms of this
Agreement shall render this License null and void.
               (b) Limitations on Sublicensing. Licensee may sublicense: (a) the
object code of Licensed Materials only as incorporated in Licensee Products,
directly or indirectly, to end users pursuant to commercially reasonable end
user license agreements not inconsistent with the terms and conditions of this
Agreement; and (b) sublicense the Licensed Materials to third parties to make,
have made, market, offer for sale, sell, lease, license, distribute, support,
and provide service with respect to Licensee Products; provided, that in no
event may Licensee sublicense Licensed Materials on a stand-alone basis in
competition with Linkbit’s telecommunication and data communication test
equipment software business. Any sublicenses permitted hereunder shall be made
pursuant to commercially reasonable license agreements not inconsistent with the
terms and conditions of this Agreement.
               (c) Limitations of License Grant. Licensee expressly recognizes
that title to and ownership of the Licensed Materials and any Technology,
delivered or utilized pursuant to this Agreement and the documentation,
therefore constitute the valuable “intellectual property” of Linkbit or its
licensors, and any infringement of such “intellectual property” rights shall
result in substantial harm to Linkbit.
               (d) Linkbit Property. As between Linkbit and Licensee, Linkbit
owns all worldwide rights, title and interest in the Licensed Materials,
               (e) Licensee Property. As between Linkbit and Licensee, Licensee
owns all worldwide rights, title and interest in any derivative works created by
Licensee, subject to Linkbit’s ownership of the underlying Licensed Materials.
          2.2 Delivery. Linkbit shall be obligated to deliver the Licensed
Materials to Licensee within four business days of receipt of payment of the
implementation fee. Such delivery shall be made via electronic mail, and
Licensee shall confirm receipt of such e-mail.

- 2 -



--------------------------------------------------------------------------------



 



          2.3 Acceptance. Licensee is deemed to have accepted the Licensed
Materials upon receipt of the Licensed Materials by e-mail and confirmation of
such receipt.
3. PAYMENT & FEES
Licensee shall be obligated to pay a one-time license fee of $1,800,000.00 (One
Million Eight Hundred Thousand Dollars) to Linkbit (the “License Fee”). $900,000
(Nine Hundred Thousand Dollars) of the License Fee shall due and payable
immediately upon the signing of this Agreement. The remaining balance License
Fee balance of $900,000 (Nine Hundred Thousand Dollars) shall due and payable
immediately on or before January 15, 2008.
4. LICENSE IN PERPETUITY
This License shall remain in effect in perpetuity.
5. WARRANTIES
          5.1 Power and Authority. Linkbit represents and warrants to Licensee
that Linkbit has full power, right and authority to enter into this Agreement,
to carry out its obligations under this Agreement, and to grant and assign the
rights granted and assigned to Licensee under this Agreement. Licensee
represents and warrants to Linkbit that Licensee has full power, right and
authority to enter into this Agreement and to carry out its obligations under
this Agreement.
          5.2 Proprietary Rights. Linkbit further represents and warrants to
Licensee that:
               (a) Linkbit has not previously granted or assigned and will not
grant or assign any rights in the Licensed Materials to any third party which
are inconsistent with the rights granted and assigned herein to Licensee;
               (b) The Licensed Materials are the original works of Linkbit, and
that, to the best of Linkbit’s knowledge, Licensee’s exercise of the rights
granted and assigned by Linkbit hereunder will not infringe, misappropriate or
violate the Intellectual Property rights of any third party.
          5.3 Disclaimer of Other Warranties. Licensee expressly acknowledges
and aggress that use of the Licensed Materials is at Licensee’s sole risk.
EXCEPT AS SET FORTH IN SECTIONS 5.1 AND 5.2, LINKBIT DISCLAIMS AND MAKES NO
WARRANTIES, WHETHER EXPRESS, IMPLIED, OR STATUTORY, REGARDING OR RELATING TO THE
LICENSED MATERIALS AND SERVICES WHICH IS PROVIDED ON AN “AS IS” BASIS. CLIENT’S
USE OF THE LICENSED MATERIALS AND SERVICES IS AT ITS OWN RISK. WITHOUT
LIMITATION OF THE FOREGOING, LINKBIT SPECIFICALLY DISCLAIMS ALL IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT, NON-INTERRUPTION OF USE, AND ANY WARRANTIES ARISING FROM A
COURSE OF DEALING, USAGE, OR TRADE PRACTICE WITH RESPECT TO THE LINKBIT LICENSED
MATERIALS OR ANY OTHER SERVICES.
6. INDEMNIFICATION
Linkbit shall defend, indemnify and hold harmless the Licensee against any loss,
expense or liability arising out of (i) any claim that the Licensed Materials
infringe a copyright, trade secret or other intellectual property right of a
third party, excluding patent rights, (ii) any claim filed by a third party
within one(1) year after the execution that of this Agreement that the Licensed
Materials as used by SonicWALL in the network security, continuous data
protection and email security business infringe any patent of said third party,
or (iii) any breach of the representations and warranties of Linkbit pursuant to
Sections 5.1 and 5.2. The Licensee shall notify Linkbit promptly of any such
claim and shall provide Linkbit (at Linkbit’s expense) reasonable information
and assistance in defending the suit, and that Linkbit shall be given by
Licensee complete control of any such lawsuit.

- 3 -



--------------------------------------------------------------------------------



 



7. LIMITATION OF LIABILITY
          7.1 LIMITATION OF LIABILITY. IN NO EVENT SHALL EITHER PARTY BE LIABLE
TO THE OTHER PARTY OR ANY OTHER PARTY FOR ANY INCIDENTAL, INDIRECT,
CONSEQUENTIAL, PUNITIVE, OR SPECIAL DAMAGES, INCLUDING, WITHOUT LIMITATION, LOST
PROFITS, EVEN IF INFORMED IN ADVANCE OF THE POSSIBILITY OF SUCH DAMAGES. EXCEPT
FOR ITS OBLIGATIONS PURSUANT TO SECTION 6, LINKBIT’S AGGREGATE LIABILITY TO
LICENSEE UNDER THIS AGREEMENT UNDER ANY THEORY OF RECOVERY SHALL NOT EXCEED THE
AMOUNT OF LICENSE FEES PAID TO LINKBIT WITH RESPECT TO THE LICENSED MATERIALS
GIVING RISE TO THE CLAIM. EXCEPT FOR ANY LIABILITY ARISING FROM A BREACH OF
SECTIONS 2 OR 8, LICENSEE’S AGGREGATE LIABILITY TO LINKBIT UNDER THIS AGREEMENT
UNDER ANY THEORY OF RECOVERY SHALL NOT EXCEED THE AMOUNT OF UNPAID LICENSE FEES,
AND OTHER PAYMENTS PAYABLE TO LINKBIT PURSUANT TO THIS AGREEEMNT.
          7.2 Reliance on Disclaimer, Liability Limitations. Licensee
acknowledges that (i) the Licensed Materials, Technology, and any services
provided by Linkbit to Licensee hereunder are provided on an “as is” basis, and
Licensee expressly waives any claims against Linkbit for any claims arising from
the use of the Licensed Materials, Technology, or any services provided by
Linkbit. Licensee’s sole remedy is detailed in Section 6 above; and (ii) that
the parties have set prices and entered into this Agreement in reliance upon the
limitations and exclusions of liability, the disclaimers of warranties and
damages and indemnity obligations set forth herein, and that the same form an
essential basis of the bargain between the parties. The parties agree that the
limitations and exclusions of liability and disclaimers specified in this
Agreement will survive and apply even if found to have failed of their essential
purpose.
8. CONFIDENTIALITY AND EFFECTS OF TERMINATION
          8.1 Confidential Information.
               (a) Non-Disclosure Obligations. The term “Confidential
Information” shall mean this Agreement and all data, trade secrets, business
information and other information of any kind whatsoever that a Party
(“Disclosing Party”) discloses, in writing, orally, visually or in any other
medium to the other Party (“Receiving party”) or to which the Receiving Party
obtains access and which relates to (i) the Disclosing Party or to (ii) Third
Party Vendors, Suppliers, or Licensors of either Party or their affiliates. A
“writing” for purposes of this Agreement shall include an electronic transfer of
information by e-mail, over the Internet or otherwise. The Recipient Party shall
protect the Disclosing Party’s Confidential Information with the same degree of
care that it regularly uses to protect its own Confidential Information from
unauthorized use or disclosure, but in no event less than reasonable care.
Confidential Information may be provided or disclosed only to Recipient Party
employees or contractors with a need to know and who have agreed in writing not
to disclose the confidential information of others. Each Party agrees that it
will not use any Confidential Information either disclosed to it or to which it
obtains access, in any way, for its own account or the account of any Third
Party, except as reasonably necessary in furtherance of the rights granted to
Licensee under Section 2 and as otherwise expressly permitted by this Agreement,
nor disclose to any Third Party except as required by law or to that Party’s
attorneys, accountants and other advisors as reasonably necessary, any of the
other Party’s Confidential Information and will take reasonable precautions to
protect the confidentiality of such information. Licensor specifically
acknowledges that Licensee may be required to file the Agreement with the
Securities and Exchange Commission as part of its obligations of disclosure as a
publicly traded company.
               (b) Exceptions. Information will not be deemed Confidential
Information pursuant to Section 8.1(a) herein if either Party can prove with
written documentation, that such information; (i) was rightfully known to the
receiving Party prior to receipt of such Information by the disclosing Party,
(ii) became known (independently of the disclosure by the disclosing Party) to
the receiving Party directly or indirectly from a source other than one having
an obligation to maintain the confidentiality of the information disclosed to it
by the disclosing Party, (iii) becomes part of the public domain, or otherwise
ceases to be secret and confidential through no conduct of the receiving Party,
including, without limitation, the disclosure by Disclosing Party of the
Confidential Information to others without restriction on disclosure, or (v) is
independently developed by the receiving Party. The receiving Party may disclose
Confidential Information pursuant to the requirements of a governmental agency
acting pursuant to Federal or State law, provided that the receiving Party
provides the

- 4 -



--------------------------------------------------------------------------------



 



disclosing Party with notice of the subpoena, or document requesting the
disclosure, as early as possible so that the disclosing Party can contest the
request for disclosure.
          8.2 Return of Confidential Information. Upon thirty (30) days written
notice from Disclosing Party, the Receiving Party will return or supply a
Certificate of Destruction of all Confidential Information of the other Party in
its possession at the time of expiration or termination and will not make or
retain any copies of such Confidential Information except (i) as required to
comply with any applicable legal or accounting record keeping requirement and
(ii) in any computer back-up files that are not normally accessible. The
obligations of this provision do not apply to return of the Licensed Materials.
9. MISCELLANEOUS PROVISIONS
          9.1 Relationship of Parties. Linkbit and Licensee are independent
contractors and this Agreement will not establish any relationship of
partnership, joint venture, franchise or agency between Linkbit and Licensee.
Neither Linkbit nor Licensee will have the power to bind the other or incur
obligations on the other’s behalf without the other’s prior written consent,
except as otherwise expressly provided herein.
          9.2 Severability. If any provision of the Agreement is held to be
invalid or unenforceable for any reason whatsoever, the remaining provisions
shall remain valid and unimpaired, and shall continue in full force.
          9.3 Headings. Headings contained in this Agreement are for reference
purposes only, and are not intended to be substantive parts of this Agreement,
and shall not be construed as such by either Party.
          9.4 No Waiver of Rights. The failure of either Party to seek relief
for the other Party’s breach of any duty under this Agreement shall not waive
any right of the non-breaching Party to seek relief for any subsequent breach.
          9.5 Drafting. The parties hereto agree that this Agreement has been
jointly negotiated and drafted, that the order of the paragraphs has no
significance, and that the language hereof shall be construed as a whole
according to its fair meaning and interpretation, and not strictly for or
against any of the parties.
          9.6 Export Law Assurances. Licensee agrees and certifies that neither
the Licensed Materials nor any other technical data received from Linkbit, nor
the direct product thereof, will be exported outside the United States except as
authorized and as permitted by the laws and regulations of the United States.
          9.7 Force Majeure. No failure, delay or default in performance of any
obligation of either Party to this Agreement shall constitute an event of
default or breach of the Agreement to the extent that that such failure to
perform, delay, or default arises out of a cause, existing or future, that is
beyond the control and without negligence of such Party including, but not
limited to: action or inaction of governmental, civil or military authority;
fire; strike; flood; war; riot; theft; earthquake and other natural disaster.
The Party affected by such cause shall take all commercially reasonable measures
to minimize the consequences of any such cause, but if such Party is either
unable to substantially perform, or anticipates that it shall be unable to
substantially perform, then such Party shall be obligated to give notice as soon
as commercially reasonable to the other Party of such facts, in a writing. As
soon as the cause ceases to exists, then such Party that relied on that cause to
excuse the delay in its performance shall be obligated to provide the other
Party with prompt notice in writing of such facts, and immediately resume
performance.
          9.8 Amendment. This Agreement may not be amended except by a written
agreement signed by authorized signatories of both parties.
          9.9 Assignment. Neither Party may assign its rights or delegate its
duties under this Agreement either in whole or in part without the prior written
consent of the other Party, except to a Party that acquires substantially all of
the assigning Party’s assets or a majority of its stock as part of a corporate
merger or acquisition. Any attempted assignment or delegation without such
consent will be void. This Agreement will bind and inure to the benefit of each
Party’s successors and permitted assigns.

- 5 -



--------------------------------------------------------------------------------



 



          9.10 Notices. Any notice or communication required or permitted to be
given hereunder (“Notice”) may be delivered personally, deposited with an
overnight courier, sent by confirmed facsimile, sent by confirmed electronic
mail or mailed by registered or certified mail, return receipt requested,
postage prepaid, in each case to the address of the receiving Party first
indicated below, or at such other address as either Party may provide to the
other by written notice. Such notice will be deemed to have been given as of the
date it is delivered, or five (5) days after mailed or sent, whichever is
earlier.
          9.11 Entire Agreement. This Agreement, together with the exhibits and
documents referred to herein represent the complete agreement and understanding
of the parties with respect to the subject matter herein, and supersede any
other agreement or understanding, written or oral.
          9.12 Priority in Case of Conflict. No term or provision in any
purchase order, invoice or other business form of Licensee will control the
relationship of the parties or supersede any conflicting term of this Agreement.
          9.13 Governing Law and Jurisdiction. The construction, validity and
performance of this Agreement shall be governed by, and construed in accordance
with any applicable federal laws and the laws of the State of California, and
the parties expressly waive its choice of law rules. The parties agree that
venue and jurisdiction for any litigation, including issues of Federal law,
arising out of, related to, or regarding the validity of, this Agreement shall
reside in the County of Santa Clara, State of California.
          9.14 Attorney’s Fees. If any legal action arises relating to this
Agreement, the prevailing party shall be entitled to recover all court costs,
expenses and reasonable attorney fees.
          9.15 Knowing Consent and Authority to Consent. The parties knowingly
and expressly consent to the foregoing terms and conditions. Each signatory
warrants that he/she is authorized to enter into this Agreement on behalf of its
respective Party. Both parties represent and warrant that they have full
corporate power and authority to execute and deliver this Agreement and to
perform their obligations under this Agreement and that the person whose
signature appears below is duly authorized to enter into this Agreement on
behalf of the respective Party.
          IN WITNESS WHEREOF, each of the parties hereto has dully executed this
Agreement effective as of the day and year first above written.

                      Sonicwall, Inc.
      Linkbit Inc.
   
 
                   
By:
  /s/ Matt Medeiros       By:   /s/ Michael Sukhar    
 
 
 
         
 
   
Name:
  Matt Medeiros       Name:   Michael Sukhar    
 
                   
Title:
  President and CEO       Title:   President    
 
                   
Date:
  December 14, 2007       Date:   December 14, 2007    

End of Linkbit Limited Licensed Materials License Agreement

     
Rev. 11/27/07
  PROPRIETARY & CONFIDENTIAL
Rev. 12/11/07
   

Linkbit, Inc.

- 6 -



--------------------------------------------------------------------------------



 



Exhibit A:
 
Licensed Materials 
The Licensed Materials include the design, source, build, manufacturing,
libraries, and related files for the hardware and software (Firmware, DSP,
Driver) components of the “Linkbit AT1000 T1/E1 PCCard” solution.
Hardware:
- The “Linkbit AT1000 T1/E1 PCCard” hardware design files including schematics
design files, schematic source files, board design files, board source files,
and all related libraries.
- The “Linkbit AT1000 T1/E1 PCCard” hardware manufacturing files including
gerber files, pick and place files, board netlist and BoM files, and all related
libraries.
- The “Linkbit AT1000 T1/E1 PCCard” PLD (programmable logic device) files
including Xilinx project source files and compiled programming files, and all
related libraries.  
Software (Firmware, DSP, Driver):
- The “Linkbit AT1000 T1/E1 PCCard” source code and build files for the Firmware
and DSP components including the files listed in the “\Source Code\Firmware” and
“\Source Code\Firmware\DSP_6_00” directories of the detail section below and all
related libraries.
- The “Linkbit AT1000 T1/E1 PCCard” source code and build files for the Driver
component including the files listed in the “\Source Code\Driver” directory of
the detail section below and all related libraries.  
Licensed Materials — Detail:
The PDF file contains a per file listing of all the design, source, build,
manufacturing, libraries, and related files for the “Linkbit AT1000 T1/E1
PCCard” solution (see attached)     
 

- 7 -